Hon. John Henry Minton  Qpii-iion
                                No. V-1561
District Attorney
First Judicial District Re: Legality of a 5% statutory
Hemphill; Texas             commission for the county
                            treasurer, upon authoriza-
                            tion by the commissioners'
                            court, on funds received
                            from the Federal government
                            for national forest acreage
                            and paid out to school dls-
Dear Sh‘:                   tricts.
            You have requested an opinion on the following
question:
         "Is the Commissioners' Court of Sabine
    County, a county in which are located United
    States National Forest acreage, entitled to
    charge against the school districts having
    -forest lands in their area and retain for
    the county a five per cent (5%) commission
    onthe fifty per cent (5%) of the moneys
    received by the Commissioners' Court from
    the Treasurer of the State of Texas from
    forest sales whbh Is directed by Article
    2351b-4 to be allocated to the school dis-
    tricts in Froportion'to the area in said
    districts?
            Article 2351b-4, V.C.S., provides:
         "Whereas Congress has heretofore 'passed
    a law,which provides that thereafter twenty-
    five per centum (25$) of all moneys received
    during any fiscal year from each national
    forest shall be paid at the end thereof by
    the Secretary of the Treasury tomthe State
    or Territory in which said forest is situated
    to be expended as the State or Territorial
    Legislature may prescribe for the benefit of
    the public schools and the public roads of
Hon. JohnHenry Minton, page 2 (V-1561)


    the county or counties in,whlch the'national
    forest is situated, and whereas the Legisla-
    ture of the State of Texas has not prescribed
    any method for prorating s,aidfunds, now,
    therefore, 'be Sk enacted that the Commisslon-
    ers Court of the counties in Texas in which
    such national forests are situated are hereby
    authorized to prorate all such funds received
    and to be received from the Federal Qovern-
    ment for timber and ail other income 'derived
    from~such lands as follows:
        .'Fifty per cent (5C$) of such money re-
    ceived shall be allocated to the school dis-
    trict In proportion to the area in said
    districts, and fifty per cent (50%) of same
    to the county for the benefit of the public
    roads in said county. Provided the Commis-
    sioners Court may transfer the fifty per
    cent (50%) received by said Court to the
    school districts."
         Article 3941; V.C.S;, provides:
          ~"The county treasurer shall receive com-
     missions on the moneys received and paid
     out by him, said commissions to be fixed by
     orde~rof the commissioners court as follows:
     For receiving all moneys, other than school
     funds, for the county, not exceeding two and
     one-half per cent, and not exceeding two and
     one-half per cent-for paying out the same;
     provided that he shall receive no commissions
     for receiving money from his predecessor nor
             ,,$g;;',,msnE&;o)his successor in
     for payin
     office.
          Article 3942, V.C.S., provides:
          "The treasurers of the several counties
     shall be treasurers of the available public
     free school fund and also of the permanent
     county school fund for their respective
     counties. The treasurers of the several
     counties shall be allowed for receiving and
Hon. John Henry Minton, page 3 (V-1561)


     disbursing the school funds one-half 'bfone
     per'cent for receiving, and one-half of one
     per cent for disbursing, said commissions to
     be paid out of the available school funds of
     thee.county;provided, no commissions shall be
     paid for reaeiving the balance transmitted
     to him by h,ispredecessor, or for turning
     over the balance in his hands to his suc-
     cessor; and provided, that he shall receive
     no commissions on money transferred."
          Section 500 of Title 16, U.S.C.A., provides
that national forest receipts payable.thereunder may be
expended as the state legislature prescribes. The
legislature through the enactment of Article 2351b-4
provided that money received shall be used for the
benefit of the public schools and ublic roads of'the
counties. Att'y Gen. Op. V-93 (1967).
          National forest receipts become neither a part
of the permanent county school fund or the county avail-
able public school fund. Article 7, SectionVI, Tex.
Const. Therefore, Article 3942 has no application to
your request.
          It was held in Attorney General's Opinion
o-$058 (1939) that the county treasurer was entitled to
receive the commlsslons~provided in Article 3941 on
moneys received by the treasurer from the federal govern-
ment in connection with a P.W.A. job of constructing a
county jail since "the County Treasurer is .entitledto
receive as commission . . . on all moneys other than
school funds." However, 50% of the money received from
the federal government in the instant case became
county moneys to be used for the benefit of public
roads, The remainder is held In trust by the County
Treasurer for the use and benefit of the public schools
which cannot be diverted. Article 3941 specially ex-
cepts from Its provisions school funds and it is there-
fore our opinion that It has no application to that
portion of the money received from the federal govern-
ment to be used for the benefit of the public schools
of the county.
          The dounty officials of Sabine County are
compensated on a salary basis. Therefore, Section 3 of
Article 3912e, Vernon's Civil Statutes, is applicable
to that portion of the money to be used by the benefit
Hon. John Henry Minton, page 4 (v-1561)


of public roads.   Section 3 of Article 3912e provides
in part:
         "In all cases where'the Commissioners'
    Court shall have determined that county of-
    ficers or precinct officers in such county
    shall be compensated for their services by
    the payment of an annual salary, neither the
    State of Texas nor any county shall 'be
    charged with or pay to any of the officers
    so compensated, any fee or commission for
    the performance of any or all of the duties
    of their offices but such officers shall
    receive said salary in lieu of all other
    fees, commissions or compensation which they
    would,,otherwisebe authorized to retain;
    . . .
          In view of this statute, thenCounty Treasurer
of Sabine County cannot charge the county with any fee
or commission. Consequently, commissions on monies re-
ceived or disbursed are not drawn by the treasurer and
then transferred or deposited to the Officers' Salary
Fund. You are therefore advised that the County
Treasurer cannot receive any commission on the money
received from the national forest receipts.
                       SUMMARY
          A county treasurer, whether compensated
     on a salary basis or on a fee basis, is not
     entitled to receive any fee or commission
     on the 50 per cent of national forest re-
     ceipts allocated by Article 2351d-4, V.C.$,
     to the school districts of the county.
                                 Yours very truly,

APPROVED:                          PRICE DANIEL
                                 Attorney General
J. C. Davis, Jr.
County Affairs Division
Mary R. Wall
Reviewing Assistant              By CitkftZve+
                                     Assistant
Charles D. Mathews
First Assistant
JR:am